Title: From Thomas Jefferson to Sir John Sinclair, 2 July 1787
From: Jefferson, Thomas
To: Sinclair, Sir John



Dear Sir
Paris July 2. 1787.

I avail myself of the earliest moment possible after my return to thank you for the sketch of your last year’s journey which has come duly to hand. I send you through the medium of Count Sarsfeild a late publication on the connections between France and the United states which is said to be well written. I have not yet read it, and indeed I wonder how any body finds time to read any thing in Europe. I have had a most agreeable and interesting journey. My route was Lyons, Aix, Marseilles, Toulons, Nice, Turin, Milan, Genoa, Nice, Aix, Nismes, Montpelier, the Canal de Languedoc, Bourdeaux, Nantes, Lorient, Rennes, Nantes, Tours and Orleans. It was cruel, when at Milan, not to be able to take the step to Rome. But there are Moral slaveries as absolute as the Physical ones. I shall always be happy to hear of your welfare, and will sometimes take the liberty of obtruding on your leisure moments. I am with much sincerity Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

